DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-54 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-54 of U.S. Patent No. 9429773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  both claims claim ,  Izumitani teaches a customized eyewear comprising: a first lens having a front surface, a back surface, and a perimeter, and wherein the perimeter of the first lens is customized on the basis of further configured to accommodate one or more of: a component configured to be coupled to the eyewear; an item configured to be worn by the wearer in conjunction with the eyewear;


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42- 45 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Izumitani (US Patent Publication Number 2003/0090625 A1).
With regards to claim 42,  Izumitani teaches a customized eyewear (Fig. 36) comprising: a first lens (141) having a front surface, a back surface (back side of lens 141), and a perimeter, wherein the perimeter of the first lens is customized for the wearer based on parameters of the wearer’s head or face1, and wherein the perimeter of the first lens is customized on the basis of further configured to accommodate one or more of: a component (145) configured to be coupled to the eyewear; an item (104) configured to be worn by the wearer in conjunction with the eyewear; 
With regards to claim 43, Izumitani teaches further comprising a second lens 2 having a front surface, a back surface, and a perimeter, wherein the perimeter of the second lens is customized for the wearer based on parameters of the wearer’s head or face and further configured to accommodate on the basis of one or more of: a component (145) configured to be 
With regards to claim 44, Izumitani teaches wherein at least one of the perimeters of the first and second lenses are customized for the wearer on the basis of one or more of: shape of the wearer’s nose (146).
With regards to claim 45, Izumitani teaches wherein the component comprises a display for a wearable computing device (¶ 0007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 47  are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani (US Patent Publication Number 2003/0090625 A1) in view of Porter (US Patent Publication Number 2003/0169494 A1).
With regards to claim 46, Izumitani fails to teach wherein the component comprises an external lighting system. In a related art, Porter teaches wherein the component (210) comprises an external lighting system (38).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the external lights, as taught by Porter, for the purpose of providing a way to allow a viewer to closely and conveniently observe an object (¶ 0001).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the binoculars, as taught by Porter, for the purpose of providing a way to allow a viewer to closely and conveniently observe an object (¶ 0001).
Claims 48 and 49  are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani (US Patent Publication Number 2003/0090625 A1) in view of Erickson (US Patent Number 7,677,724 B1).
With regards to claim 48, Izumitani fails to teach wherein the item configured to be worn by the wearer in conjunction with the eyewear comprises a mask. In a related art, Erickson teaches wherein the item (fig. 1) configured to be worn by the wearer in conjunction with the eyewear comprises a mask (30).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with mask, as taught by Erickson, for the purpose of providing a way to secure support for the supported spectacles and that properly positions the eyeglasses within the facepiece for proper vision. (Col 1, lines 43-44).
With regards to claim 49, Izumitani fails to teach wherein the item configured to be worn by the wearer in conjunction with the eyewear comprises a helmet. . In a related art, Erickson 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with helmet, as taught by Erickson, for the purpose of providing a way to secure support for the supported spectacles and that properly positions the eyeglasses within the facepiece for proper vision. (Col 1, lines 43-44).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Izumitani (US Patent Publication Number 2003/0090625 A1) in view of Herlad (US Patent Number 5,657,106 A).
With regards to claim 50, Izumitani fails to teach wherein the item configured to be worn by the wearer in conjunction with the eyewear comprises a pair of goggles. . In a related art, Herlad teaches wherein the item configured to be worn by the wearer in conjunction with the eyewear comprises a pair of goggles (10).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the googles, as taught by Erickson, for the purpose of providing a safety goggle including corrective lenses in which the corrective lenses are mounted within the goggle assembly without the use of any accessory mounting means.  (Col 1, lines 33-34).

Claim 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Izumitani (US Patent Publication Number 2003/0090625 A1) in view of Brown (US Patent Number 4,761,196 A).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the eyewear, as taught by Brown, for the purpose of providing a a way in aiding shooters and others performing aiming and sighting operation with one eye.  (Col. 2, lines 55-58).
With regards to claim 52, Izumitani fails to teach wherein the activity is a musical instrument. In a related art, Brown teaches wherein wherein the activity is a musical instrument. (Col 3, lines 12-20).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the eyewear, as taught by Brown, for the purpose of providing a a way in aiding shooters and others performing aiming and sighting operation with one eye.  (Col. 2, lines 55-58).
With regards to claim 53, Izumitani fails to teach wherein the activity is playing a sport. In a related art, Brown teaches wherein the activity is playing a sport .  (Col. 1, lines 54-58).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the eyewear, as taught by Brown, for the purpose of providing a a way in aiding shooters and others performing aiming and sighting operation with one eye.  (Col. 2, lines 55-58).
With regards to claim 54, Izumitani fails to teach wherein the activity is firing a weapon.

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Izumitani, with the googles, as taught by Browm, for the purpose of providing a way in aiding shooters and others performing aiming and sighting operation with one eye.  (Col. 2, lines 55-58).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
26 February 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶ 0132 Using this type of face measuring instrument, the length, position, angle, and the like of each part are adjusted, with the person to be measured wearing the face measuring instrument, so as to maintain the relative positions of the frame center and eye point location (pupil location) on the simulation screen
        2  Second lens 141  shown in Fig. 36